[registrationrightsagreem001.jpg]
Execution Version REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS
AGREEMENT (this “Agreement”), dated as of November 11, 2020, is by and between
Tumim Stone Capital LLC, a Delaware limited liability company (the “Investor”),
and Independence Contract Drilling, Inc., a Delaware corporation (the
“Company”). RECITALS A. The Company and the Investor have entered into that
certain Common Stock Purchase Agreement, dated as of the date hereof (the
“Purchase Agreement”), pursuant to which the Company may issue, from time to
time, to the Investor up to the lesser of (i) $5,000,000 in aggregate gross
purchase price of newly issued shares of the Company’s common stock, par value
$0.01 per share (“Common Stock”), and (ii) the Exchange Cap (to the extent
applicable under Section 3.4 of the Purchase Agreement), as provided for
therein. B. Pursuant to the terms of, and in consideration for the Investor
entering into, the Purchase Agreement, and to induce the Investor to execute and
deliver the Purchase Agreement, the Company has agreed to provide the Investor
with certain registration rights with respect to the Registrable Securities (as
defined herein) as set forth herein. AGREEMENT NOW, THEREFORE, in consideration
of the representations, warranties, covenants and agreements contained herein
and in the Purchase Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, intending to be
legally bound hereby, the Company and the Investor hereby agree as follows: 1.
Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Purchase Agreement. As used
in this Agreement, the following terms shall have the following meanings: (a)
“Agreement” shall have the meaning assigned to such term in the preamble of this
Agreement (b) “Allowable Grace Period” shall have the meaning assigned to such
term in Section 3(p). (c) “Blue Sky Filing” shall have the meaning assigned to
such term in Section 6(a). (d) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in New York, New York are
authorized or required by law to remain closed. (e) “Claims” shall have the
meaning assigned to such term in Section 6(a). 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem002.jpg]
(f) “Closing Date” shall mean the date of this Agreement. (g) “Commission” means
the U.S. Securities and Exchange Commission or any successor entity. (h) “Common
Stock” shall have the meaning assigned to such term in the recitals to this
Agreement. (i) “Company” shall have the meaning assigned to such term in the
preamble of this Agreement. (j) “Effective Date” means the date that the
applicable Registration Statement has been declared effective by the Commission.
(k) “Effectiveness Deadline” means (i) with respect to the Initial Registration
Statement required to be filed to pursuant to Section 2(a), the earlier of (A)
the 90th calendar day after the date of this Agreement, if such Registration
Statement is subject to review by the Commission, and (B) the 60th calendar day
after the date of this Agreement, if the Company is notified (orally or in
writing, whichever is earlier) by the Commission that such Registration
Statement will not be reviewed and (ii) with respect to any New Registration
Statements that may be required to be filed by the Company pursuant to this
Agreement, the earlier of (A) the 60th calendar day following the date on which
the Company was required to file such additional Registration Statement, if such
Registration Statement is subject to review by the Commission, and (B) the 30th
calendar day following the date on which the Company was required to file such
New Registration Statement, if the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be reviewed. (l) “Filing Deadline” means (i) with respect to the Initial
Registration Statement required to be filed to pursuant to Section 2(a), the
10th Business Day after the date of this Agreement and (ii) with respect to any
New Registration Statements that may be required to be filed by the Company
pursuant to this Agreement, the 20th Business Day following the sale of
substantially all of the Registrable Securities included in the Initial
Registration Statement or the most recent prior New Registration Statement, as
applicable, or such other date as permitted by the Commission. (m) “Indemnified
Damages” shall have the meaning assigned to such term in Section 6(a). (n)
“Initial Registration Statement” shall have the meaning assigned to such term in
Section 2(a). (o) “Investor” shall have the meaning assigned to such term in the
preamble of this Agreement. (p) “Investor Party” and “Investor Parties” shall
have the meaning assigned to such terms in Section 6(a). (q) “Legal Counsel”
shall have the meaning assigned to such term in Section 2(b). 4846-9840-0972\6 2



--------------------------------------------------------------------------------



 
[registrationrightsagreem003.jpg]
(r) “New Registration Statement” shall have the meaning assigned to such term in
Section 2(c). (s) “Person” means any person or entity, whether a natural person,
trustee, corporation, partnership, limited partnership, limited liability
company, trust, unincorporated organization, business association, firm, joint
venture, governmental agency or authority. (t) “Prospectus” means the prospectus
in the form included in the Registration Statement, as supplemented from time to
time by any Prospectus Supplement, including the documents incorporated by
reference therein. (u) “Prospectus Supplement” means any prospectus supplement
to the Prospectus filed with the Commission from time to time pursuant to Rule
424(b) under the Securities Act, including the documents incorporated by
reference therein. (v) “Purchase Agreement” shall have the meaning assigned to
such term in the recitals to this Agreement. (w) “register,” “registered,” and
“registration” refer to a registration effected by preparing and filing one or
more Registration Statements in compliance with the Securities Act and pursuant
to Rule 415 and the declaration of effectiveness of such Registration
Statement(s) by the Commission. (x) “Registrable Securities” means all of the
Shares, and any capital stock of the Company issued or issuable with respect to
the Shares, including, without limitation, (i) as a result of any stock split,
stock dividend, recapitalization, exchange or similar event or otherwise and
(ii) shares of capital stock of the Company into which the shares of Common
Stock are converted or exchanged and shares of capital stock of a successor
entity into which the shares of Common Stock are converted or exchanged, in each
case until such time as such securities cease to be Registrable Securities
pursuant to Section 2(f). (y) “Registration Statement” means a registration
statement or registration statements of the Company filed under the Securities
Act covering the resale by the Investor of Registrable Securities, as such
registration statement or registration statements may be amended and
supplemented from time to time, including all documents filed as part thereof or
incorporated by reference therein. (z) “Registration Period” shall have the
meaning assigned to such term in Section 3(a). (aa) “Rule 144” means Rule 144
promulgated by the Commission under the Securities Act, as such rule may be
amended from time to time, or any other similar or successor rule or regulation
of the Commission that may at any time permit the Investor to sell securities of
the Company to the public without registration. (bb) “Rule 415” means Rule 415
promulgated by the Commission under the Securities Act, as such rule may be
amended from time to time, or any other similar or successor rule or regulation
of the Commission providing for offering securities on a delayed or continuous
basis. 4846-9840-0972\6 3



--------------------------------------------------------------------------------



 
[registrationrightsagreem004.jpg]
(cc) “Staff” shall have the meaning assigned to such term in Section 2(e). (dd)
“Violations” shall have the meaning assigned to such term in Section 6(a). 2.
Registration. (a) Mandatory Registration. The Company shall prepare and, as soon
as practicable, but in no event later than the Filing Deadline, file with the
Commission an initial Registration Statement on Form S-1 (or any successor form)
covering the resale by the Investor of the maximum number of Registrable
Securities as shall be permitted to be included thereon in accordance with
applicable Commission rules, regulations and interpretations so as to permit the
resale of such Registrable Securities by the Investor under Rule 415 under the
Securities Act at then prevailing market prices (and not fixed prices) (the
“Initial Registration Statement”). Such initial Registration Statement shall
contain the “Selling Stockholder” and “Plan of Distribution” sections in
substantially the form attached hereto as Exhibit B. The Company shall use its
commercially reasonable efforts to have the Initial Registration Statement
declared effective by the Commission as soon as reasonably practicable, but in
no event later than the applicable Effectiveness Deadline. (b) Legal Counsel.
Subject to Section 5 hereof, the Investor shall have the right to select one
legal counsel to review and oversee, solely on its behalf, any registration
pursuant to this Section 2 (“Legal Counsel”), which shall be Dorsey & Whitney
LLP, or such other counsel as thereafter designated by the Investor. Except as
provided under Section 10.1(i) of the Purchase Agreement, the Company shall have
no obligation to reimburse the Investor for any and all legal fees and expenses
of the Legal Counsel incurred in connection with the transactions contemplated
hereby. (c) Sufficient Number of Shares Registered. If at any time all
Registrable Securities are not covered by the Initial Registration Statement
filed pursuant to Section 2(a) as a result of Section 2(e) or otherwise, the
Company shall use its commercially reasonable efforts to file with the
Commission one or more additional Registration Statements so as to cover all of
the Registrable Securities not covered by such initial Registration Statement,
in each case, as soon as practicable (taking into account any position of the
staff of the Commission (“Staff”) with respect to the date on which the Staff
will permit such additional Registration Statement(s) to be filed with the
Commission and the rules and regulations of the Commission) (each such
additional Registration Statement, a “New Registration Statement”), but in no
event later than the applicable Filing Deadline for such New Registration
Statement(s). The Company shall use its commercially reasonable efforts to cause
each such New Registration Statement to become effective as soon as practicable
following the filing thereof with the Commission, but in no event later than the
applicable Effectiveness Deadline for such New Registration Statement. (d) No
Inclusion of Other Securities. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement
pursuant to Section 2(a) or Section 2(c) without consulting the Investor and
Legal Counsel prior to filing such Registration Statement with the Commission.
(e) Offering. If the Staff or the Commission seeks to characterize any offering
pursuant to a Registration Statement filed pursuant to this Agreement as
constituting an offering of 4846-9840-0972\6 4



--------------------------------------------------------------------------------



 
[registrationrightsagreem005.jpg]
securities that does not permit such Registration Statement to become effective
and be used for resales by the Investor on a delayed or continuous basis under
Rule 415 at then-prevailing market prices (and not fixed prices), or if after
the filing of any Registration Statement pursuant to Section 2(a) or Section
2(c), the Company is otherwise required by the Staff or the Commission to reduce
the number of Registrable Securities included in such Registration Statement,
then the Company shall reduce the number of Registrable Securities to be
included in such Registration Statement (after consultation with the Investor
and Legal Counsel as to the specific Registrable Securities to be removed
therefrom) until such time as the Staff and the Commission shall so permit such
Registration Statement to become effective and be used as aforesaid.
Notwithstanding anything in this Agreement to the contrary, if after giving
effect to the actions referred to in the immediately preceding sentence, the
Staff or the Commission does not permit such Registration Statement to become
effective and be used for resales by the Investor on a delayed or continuous
basis under Rule 415 at then-prevailing market prices (and not fixed prices),
the Company shall not request acceleration of the Effective Date of such
Registration Statement, the Company shall promptly (but in no event later than
48 hours) request the withdrawal of such Registration Statement pursuant to Rule
477 under the Securities Act, and the Effectiveness Deadline shall automatically
be deemed to have elapsed with respect to such Registration Statement at such
time as the Staff or the Commission has made a final and non-appealable
determination that the Commission will not permit such Registration Statement to
be so utilized (unless prior to such time the Company has received assurances
from the Staff or the Commission that a New Registration Statement filed by the
Company with the Commission promptly thereafter may be so utilized). In the
event of any reduction in Registrable Securities pursuant to this paragraph, the
Company shall use its commercially reasonable efforts to file one or more New
Registration Statements with the Commission in accordance with Section 2(c)
until such time as all Registrable Securities have been included in Registration
Statements that have been declared effective and the Prospectuses contained
therein are available for use by the Investor. (f) Any Registrable Security
shall cease to be a “Registrable Security” at the earliest of the following: (i)
when a Registration Statement covering such Registrable Security becomes or has
been declared effective by the Commission and such Registrable Security has been
sold or disposed of pursuant to such effective Registration Statement; (ii) when
such Registrable Security is held by the Company or one of its subsidiaries; and
(iii) the date that is the later of (A) the first (1st) anniversary of the date
of termination of the Purchase Agreement in accordance with Article VIII of the
Purchase Agreement and (B) the first (1st) anniversary of the date of the last
sale of any Registrable Securities to the Investor pursuant to the Purchase
Agreement. 3. Related Obligations. The Company shall use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof, and, pursuant
thereto, the Company shall have the following obligations: (a) The Company shall
promptly prepare and file with the Commission the Initial Registration Statement
pursuant to Section 2(a) hereof and one or more New Registration Statements
pursuant to Section 2(c) hereof with respect to the Registrable Securities, but
in no event later than the applicable Filing Deadline therefor, and the Company
use its commercially reasonable efforts to cause each such Registration
Statement to become effective as soon as 4846-9840-0972\6 5



--------------------------------------------------------------------------------



 
[registrationrightsagreem006.jpg]
practicable after such filing, but in no event later than the applicable
Effectiveness Deadline therefor. Subject to Allowable Grace Periods, the Company
shall keep each Registration Statement effective (and the Prospectus contained
therein available for use) pursuant to Rule 415 for resales by the Investor on a
continuous basis at then-prevailing market prices (and not fixed prices) at all
times until the earlier of (i) the date on which the Investor shall have sold
all of the Registrable Securities covered by such Registration Statement and
(ii) the date of termination of the Purchase Agreement if as of such termination
date the Investor holds no Registrable Securities (or, if applicable, the date
on which such securities cease to be Registrable Securities after the date of
termination of the Purchase Agreement) (the “Registration Period”).
Notwithstanding anything to the contrary contained in this Agreement (but
subject to the provisions of Section 3(q) hereof), the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
Prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of Prospectuses, in the light of the circumstances in which they were
made) not misleading. The Company shall submit to the Commission, as soon as
reasonably practicable after the date that the Company learns that no review of
a particular Registration Statement will be made by the Staff or that the Staff
has no further comments on a particular Registration Statement (as the case may
be), a request for acceleration of effectiveness of such Registration Statement
to a time and date as soon as reasonably practicable in accordance with Rule 461
under the Securities Act. (b) Subject to Section 3(q) of this Agreement, the
Company shall use its commercially reasonable efforts to prepare and file with
the Commission such amendments (including, without limitation, post-effective
amendments) and supplements to each Registration Statement and the Prospectus
used in connection with each such Registration Statement, which Prospectus is to
be filed pursuant to Rule 424 promulgated under the Securities Act, as may be
necessary to keep each such Registration Statement effective (and the Prospectus
contained therein current and available for use) at all times during the
Registration Period for such Registration Statement, and, during such period,
comply with the provisions of the Securities Act with respect to the disposition
of all Registrable Securities of the Company required to be covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the Investor. Without limiting the generality of the foregoing,
the Company covenants and agrees that (i) at or before 8:30 a.m. (New York City
time) on the Trading Day immediately following the Effective Date of the Initial
Registration Statement and any New Registration Statement (or any post-effective
amendment thereto), the Company shall file with the Commission in accordance
with Rule 424(b) under the Securities Act the final Prospectus to be used in
connection with sales pursuant to such Registration Statement (or post-
effective amendment thereto), and (ii) if the transactions contemplated by any
Fixed Purchase and related VWAP Purchase (as applicable) are material to the
Company (individually or collectively with all other prior Fixed Purchases and
VWAP Purchases, the consummation of which have not previously been reported in
any Prospectus Supplement filed with the Commission under Rule 424(b) under the
Securities Act or in any report, statement or other document filed by the
Company with the Commission under the Exchange Act), or if otherwise required
under the Securities Act (or the interpretations of the Commission thereof), in
each case as reasonably determined by the Company and the Investor, then, at or
before 8:30 a.m., New York City time, on the first (1st) 4846-9840-0972\6 6



--------------------------------------------------------------------------------



 
[registrationrightsagreem007.jpg]
Trading Day immediately following the Fixed Purchase Date with respect to such
Fixed Purchase, or the first (1st) Trading Day immediately following the VWAP
Purchase Date, if a VWAP Purchase Notice was properly delivered to the Investor
hereunder in connection with such Fixed Purchase, the Company shall file with
the Commission a Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act with respect to the applicable Fixed Purchase(s) and VWAP
Purchase(s) (as applicable), disclosing the total number of Shares that are to
be (and, if applicable, have been) issued and sold to the Investor pursuant to
such Fixed Purchase(s), the total purchase price for the Shares subject to such
Fixed Purchase(s) and VWAP Purchase(s) (as applicable), the applicable purchases
price(s) for such Shares and the net proceeds that are to be (and, if
applicable, have been) received by the Company from the sale of such Shares. To
the extent not previously disclosed in the Prospectus or a Prospectus
Supplement, the Company shall disclose in its Quarterly Reports on Form 10-Q and
in its Annual Reports on Form 10-K the information described in the immediately
preceding sentence relating to all Fixed Purchase(s) and VWAP Purchase(s)
consummated during the relevant fiscal quarter and shall file such Quarterly
Reports and Annual Reports with the Commission within the applicable time period
prescribed for such report under the Exchange Act. In the case of amendments and
supplements to any Registration Statement on Form S-1 or Prospectus related
thereto which are required to be filed pursuant to this Agreement (including,
without limitation, pursuant to this Section 3(b)) by reason of the Company
filing a report on Form 8-K, Form 10-Q or Form 10-K or any analogous report
under the Exchange Act, the Company shall have incorporated such report by
reference into such Registration Statement and Prospectus, if applicable, or
shall file such amendments or supplements to the Registration Statement or
Prospectus with the Commission on the same day on which the Exchange Act report
is filed which created the requirement for the Company to amend or supplement
such Registration Statement or Prospectus, for the purpose of including or
incorporating such report into such Registration Statement and Prospectus. The
Company consents to the use of the Prospectus (including, without limitation,
any supplement thereto) included in each Registration Statement in accordance
with the provisions of the Securities Act and with the securities or “Blue Sky”
laws of the jurisdictions in which the Registrable Securities may be sold by the
Investor, in connection with the resale of the Registrable Securities and for
such period of time thereafter as such Prospectus (including, without
limitation, any supplement thereto) (or in lieu thereof, the notice referred to
in Rule 173(a) under the Securities Act) is required by the Securities Act to be
delivered in connection with resales of Registrable Securities. (c) The Company
shall (A) permit Legal Counsel an opportunity to review and comment upon (i)
each Registration Statement at least two (2) Business Days prior to its filing
with the Commission and (ii) all amendments and supplements to each Registration
Statement (including, without limitation, the Prospectus contained therein)
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current
Reports on Form 8-K, and any similar or successor reports or Prospectus
Supplements the contents of which is limited to that set forth in such reports)
within a reasonable number of days prior to their filing with the Commission,
and (B) shall reasonably consider any comments of the Investor and Legal Counsel
on any such Registration Statement or amendment or supplement thereto or to any
Prospectus contained therein. The Company shall promptly furnish to Legal
Counsel, without charge, (i) electronic copies of any correspondence from the
Commission or the Staff to the Company or its representatives relating to each
Registration Statement (which correspondence shall be redacted to exclude any
material, non-public information regarding the Company or any of its
Subsidiaries), (ii) after the same is prepared and filed with the Commission,
one (1) electronic copy of each 4846-9840-0972\6 7



--------------------------------------------------------------------------------



 
[registrationrightsagreem008.jpg]
Registration Statement and any amendment(s) and supplement(s) thereto,
including, without limitation, financial statements and schedules, all documents
incorporated therein by reference, if requested by the Investor, and all
exhibits and (iii) upon the effectiveness of each Registration Statement, one
(1) electronic copy of the Prospectus included in such Registration Statement
and all amendments and supplements thereto; provided, however, the Company shall
not be required to furnish any document (other than the Prospectus, which may be
provided in .PDF format) to Legal Counsel to the extent such document is
available on EDGAR). (d) Without limiting any obligation of the Company under
the Purchase Agreement, the Company shall promptly furnish to the Investor,
without charge, (i) after the same is prepared and filed with the Commission, at
least one (1) electronic copy of each Registration Statement and any
amendment(s) and supplement(s) thereto, including, without limitation, financial
statements and schedules, all documents incorporated therein by reference, if
requested by the Investor, all exhibits thereto, (ii) upon the effectiveness of
each Registration Statement, one (1) electronic copy of the Prospectus included
in such Registration Statement and all amendments and supplements thereto (or
such other number of copies as the Investor may reasonably request from time to
time) and (iii) such other documents, including, without limitation, copies of
any final Prospectus and any Prospectus Supplement thereto, as the Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by the Investor; provided, however, the Company
shall not be required to furnish any document (other than the Prospectus, which
may be provided in .PDF format) to the Investor to the extent such document is
available on EDGAR). (e) The Company shall take such action as is reasonably
necessary to (i) register and qualify, unless an exemption from registration and
qualification applies, the resale by the Investor of the Registrable Securities
covered by a Registration Statement under such other securities or “Blue Sky”
laws of all applicable jurisdictions in the United States, (ii) prepare and file
in those jurisdictions, such amendments (including, without limitation,
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be reasonably
necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period, and (iv) take all other actions reasonably
necessary or advisable to qualify the Registrable Securities for sale in such
jurisdictions; provided, however, the Company shall not be required in
connection therewith or as a condition thereto to (x) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and the Investor
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “Blue Sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose. (f) The Company shall notify Legal Counsel and the
Investor in writing of the happening of any event, as promptly as reasonably
practicable after becoming aware of such event, as a result of which the
Prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which 4846-9840-0972\6 8



--------------------------------------------------------------------------------



 
[registrationrightsagreem009.jpg]
they were made, not misleading (provided that in no event shall such notice
contain any material, non-public information regarding the Company or any of its
Subsidiaries), and, subject to Section 3(q), promptly prepare a supplement or
amendment to such Registration Statement and such Prospectus contained therein
to correct such untrue statement or omission and deliver one (1) electronic copy
of such supplement or amendment to Legal Counsel and the Investor (or such other
number of copies as Legal Counsel or the Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and the Investor in writing (i)
when a Prospectus or any Prospectus Supplement or post-effective amendment has
been filed, when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel and the Investor by facsimile or e-mail on the same day of such
effectiveness and by overnight mail), and when the Company receives written
notice from the Commission that a Registration Statement or any post-effective
amendment will be reviewed by the Commission, (ii) of any request by the
Commission for amendments or supplements to a Registration Statement or related
Prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate and (iv) of the receipt of any request by the Commission or any
other federal or state governmental authority for any additional information
relating to the Registration Statement or any amendment or supplement thereto or
any related Prospectus. The Company shall respond as promptly as reasonably
practicable to any comments received from the Commission with respect to a
Registration Statement or any amendment thereto. Nothing in this Section 3(f)
shall limit any obligation of the Company under the Purchase Agreement. (g) The
Company shall (i) use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement or the use of any Prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible time and (ii) notify Legal Counsel and the
Investor of the issuance of such order and the resolution thereof or its receipt
of actual notice of the initiation or threat of any proceeding. (h) The Company
shall hold in confidence and not make any disclosure of information concerning
the Investor provided to the Company unless (i) disclosure of such information
is necessary to comply with federal or state securities laws, (ii) the
disclosure of such information is necessary to avoid or correct a misstatement
or omission in any Registration Statement or is otherwise required to be
disclosed in such Registration Statement pursuant to the Securities Act, (iii)
the release of such information is ordered pursuant to a subpoena or other
final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document. The Company agrees that it shall, upon learning that
disclosure of such information concerning the Investor is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt written notice to the Investor and allow the Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information. (i) Without limiting any
obligation of the Company under the Purchase Agreement, the Company shall use
its commercially reasonable efforts either to (i) cause all of the Registrable
4846-9840-0972\6 9



--------------------------------------------------------------------------------



 
[registrationrightsagreem010.jpg]
Securities covered by each Registration Statement to be listed on the Trading
Market, (ii) secure designation and quotation of all of the Registrable
Securities covered by each Registration Statement on another Eligible Market, or
(iii) if, despite the Company’s commercially reasonable efforts to satisfy the
preceding clauses (i) or (ii) the Company is unsuccessful in satisfying the
preceding clauses (i) or (ii), without limiting the generality of the foregoing,
to use its commercially reasonable efforts to arrange for at least two market
makers to register with the Financial Industry Regulatory Authority (“FINRA”) as
such with respect to such Registrable Securities. In addition, the Company shall
reasonably cooperate with the Investor and any Broker- Dealer through which the
Investor proposes to sell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as requested by the Investor. The Company
shall pay all fees and expenses in connection with satisfying its obligation
under this Section 3(i). (j) The Company shall cooperate with the Investor and,
to the extent applicable, facilitate the timely preparation and delivery of
Registrable Securities, as DWAC Shares, to be offered pursuant to a Registration
Statement and enable such DWAC Shares to be in such denominations or amounts (as
the case may be) as the Investor may reasonably request from time to time and
registered in such names as the Investor may request. Investor hereby agrees
that it shall cooperate with the Company, its counsel and Transfer Agent in
connection with any issuances of the DWAC Shares, and hereby represents,
warrants and covenants to the Company that that it will resell such Shares only
pursuant to the Registration Statement in which such DWAC Shares are included,
in a manner described under the caption “Plan of Distribution” in such
Registration Statement, and in a manner in compliance with all applicable U.S.
federal and state securities laws, rules and regulations, including, without
limitation, any applicable prospectus delivery requirements of the Securities
Act. DWAC Shares shall be free from all restrictive legends may be transmitted
by the transfer agent to the Investor by crediting an account at DTC as directed
in writing by the Investor. (k) Upon the written request of the Investor, the
Company shall as soon as reasonably practicable after receipt of notice from the
Investor and subject to Section 3(p) hereof, (i) incorporate in a Prospectus
Supplement or post-effective amendment such information as the Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such Prospectus Supplement or post-effective amendment after being
notified of the matters to be incorporated in such Prospectus Supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement or Prospectus contained therein if reasonably requested
by the Investor. (l) The Company shall use its commercially reasonable efforts
to cause the Registrable Securities covered by a Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities. (m) The Company shall make generally available to its security
holders (which may be satisfied by making such information available on EDGAR)
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form 4846-9840-0972\6 10



--------------------------------------------------------------------------------



 
[registrationrightsagreem011.jpg]
complying with, and in the manner provided by, the provisions of Rule 158 under
the Securities Act) covering a twelve-month period beginning not later than the
first day of the Company’s fiscal quarter next following the applicable
Effective Date of each Registration Statement. (n) The Company shall otherwise
use its commercially reasonable efforts to comply with all applicable rules and
regulations of the Commission in connection with any registration hereunder. (o)
Within one (1) Business Day after each Registration Statement which covers
Registrable Securities is declared effective by the Commission, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
Commission in the form attached hereto as Exhibit A. (p) Notwithstanding
anything to the contrary contained herein (but subject to the last sentence of
this Section 3(p)), at any time after the Effective Date of a particular
Registration Statement, the Company may, upon written notice to Investor,
suspend Investor’s use of any prospectus that is a part of any Registration
Statement (in which event the Investor shall discontinue sales of the
Registrable Securities pursuant to such Registration Statement contemplated by
this Agreement, but shall settle any previously made sales of Registrable
Securities) if the Company (x) is pursuing an acquisition, merger, tender offer,
reorganization, disposition or other similar transaction and the Company
determines in good faith that (A) the Company’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in such Registration Statement or other
registration statement or (B) such transaction renders the Company unable to
comply with Commission requirements, in each case under circumstances that would
make it impractical or inadvisable to cause any Registration Statement (or such
filings) to be used by Investor or to promptly amend or supplement any
Registration Statement contemplated by this Agreement on a post effective basis,
as applicable, or (y) has experienced some other material non-public event the
disclosure of which at such time, in the good faith judgment of the Company,
would materially adversely affect the Company (each, an “Allowable Grace
Period”); provided, however, that in no event shall the Investor be suspended
from selling Registrable Securities pursuant to any Registration Statement for a
period that exceeds 20 consecutive Trading Days or an aggregate of 60 days in
any 365-day period; and provided, further, the Company shall not effect any such
suspension during (A) the first 10 consecutive Trading Days after the Effective
Date of the particular Registration Statement or (B) the five-Trading Day period
following each settlement date for a Fixed Purchase or VWAP Purchase. Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice, but in any event within one
Business Day of such disclosure or termination, to the Investor and shall
promptly terminate any suspension of sales it has put into effect and shall take
such other reasonable actions to permit registered sales of Registrable
Securities as contemplated in this Agreement (including as set forth in the
first sentence of Section 3(f) with respect to the information giving rise
thereto unless such material, non-public information is no longer applicable).
Notwithstanding anything to the contrary contained in this Section 3(p), the
Company shall cause its transfer agent to deliver DWAC Shares to a transferee of
the Investor in accordance with the terms of the Purchase Agreement in
connection with any sale of Registrable Securities with respect to which (i) the
Company has made a sale to Investor and (ii) the Investor has entered into a
contract for sale, and 4846-9840-0972\6 11



--------------------------------------------------------------------------------



 
[registrationrightsagreem012.jpg]
delivered a copy of the Prospectus included as part of the particular
Registration Statement to the extent applicable, in each case prior to the
Investor’s receipt of the notice of an Allowable Grace Period and for which the
Investor has not yet settled. 4. Obligations of the Investor. (a) At least five
(5) Business Days prior to the first anticipated filing date of each
Registration Statement (or such shorter period to which the parties agree), the
Company shall notify the Investor in writing of the information the Company
requires from the Investor with respect to such Registration Statement. It shall
be a condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of the Investor that the Investor shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it, as
shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request. (b) The
Investor, by its acceptance of the Registrable Securities, agrees to cooperate
with the Company as reasonably requested by the Company in connection with the
preparation and filing of each Registration Statement hereunder, unless the
Investor has notified the Company in writing of the Investor’s election to
exclude all of the Investor’s Registrable Securities from such Registration
Statement. (c) The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(p) or
the first sentence of 3(f), the Investor shall immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 3(p) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary in this Section
4(c), the Company shall cause its transfer agent to deliver DWAC Shares to a
transferee of the Investor in accordance with the terms of the Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which the Investor has entered into a contract for sale prior to the Investor’s
receipt of a notice from the Company of the happening of any event of the kind
described in Section 3(p) or the first sentence of Section 3(f) and for which
the Investor has not yet settled. (d) The Investor covenants and agrees that it
shall comply with the prospectus delivery and other requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to a Registration Statement. 5. Expenses of Registration.
All reasonable expenses of the Company, other than sales or brokerage
commissions and fees and disbursements of counsel for, and other expenses of,
the Investor, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.
4846-9840-0972\6 12



--------------------------------------------------------------------------------



 
[registrationrightsagreem013.jpg]
6. Indemnification. (a) In the event any Registrable Securities are included in
any Registration Statement under this Agreement, to the fullest extent permitted
by law, the Company will, and hereby does, indemnify, hold harmless and defend
the Investor, each of its directors, officers, shareholders, members, partners,
employees, agents, advisors, representatives (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding the
lack of such title or any other title) and each Person, if any, who controls the
Investor within the meaning of the Securities Act or the Exchange Act and each
of the directors, officers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person holding such titles notwithstanding the lack of such title or
any other title) of such controlling Persons (each, an “Investor Party” and
collectively, the “Investor Parties”), against any losses, obligations, claims,
damages, liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees, costs
of defense and investigation), amounts paid in settlement or expenses, joint or
several, (collectively, “Claims”) reasonably incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the Commission,
whether pending or threatened, whether or not an Investor Party is or may be a
party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“Blue Sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Prospectus (as amended or supplemented) or in any
Prospectus Supplement or the omission or alleged omission to state therein any
material fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading (the
matters in the foregoing clauses (i) and (ii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the Investor
Parties, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Investor Party arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Investor Party for such
Investor Party expressly for use in connection with the preparation of such
Registration Statement, Prospectus or Prospectus Supplement or any such
amendment thereof or supplement thereto (it being hereby acknowledged and agreed
that the written information set forth on Exhibit C attached hereto is the only
written information furnished to the Company by or on behalf of the Investor
expressly for use in any Registration Statement, Prospectus or Prospectus
Supplement); (ii) shall not be available to the Investor to the extent such
Claim is based on a failure of the Investor to deliver or to cause to be
delivered the Prospectus (as amended or supplemented) made available by the
Company (to the extent applicable), including, without limitation, a corrected
Prospectus, if such Prospectus (as amended or supplemented) or corrected
Prospectus was timely made available by the Company pursuant to Section 3(d) and
then only if, and to the 4846-9840-0972\6 13



--------------------------------------------------------------------------------



 
[registrationrightsagreem014.jpg]
extent that, following the receipt of the corrected Prospectus no grounds for
such Claim would have existed; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Investor Party and shall survive the
transfer of any of the Registrable Securities by the Investor pursuant to
Section 9. (b) In connection with any Registration Statement in which the
Investor is participating, the Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each, an “Company Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case, to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information relating to the Investor furnished to the Company by the Investor
expressly for use in connection with such Registration Statement, the Prospectus
included therein or any Prospectus Supplement thereto (it being hereby
acknowledged and agreed that the written information set forth on Exhibit C
attached hereto is the only written information furnished to the Company by or
on behalf of the Investor expressly for use in any Registration Statement,
Prospectus or Prospectus Supplement); and, subject to Section 6(c) and the below
provisos in this Section 6(b), the Investor shall reimburse a Company Party any
legal or other expenses reasonably incurred by such Company Party in connection
with investigating or defending any such Claim; provided, however, the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Investor, which consent shall not be unreasonably withheld or
delayed; and provided, further that the Investor shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to the Investor as a result of the applicable sale of
Registrable Securities pursuant to such Registration Statement, Prospectus or
Prospectus Supplement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Party and
shall survive the transfer of any of the Registrable Securities by the Investor
pursuant to Section 9. (c) Promptly after receipt by an Investor Party or
Company Party (as the case may be) under this Section 6 of notice of the
commencement of any action or proceeding (including, without limitation, any
governmental action or proceeding) involving a Claim, such Investor Party or
Company Party (as the case may be) shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Investor Party or the
Company Party (as the case may be); provided, however, an Investor Party or
Company Party (as the case may be) shall have the right to retain its own
counsel with the fees and expenses of such counsel to be paid by the
indemnifying party if: (i) the indemnifying party has agreed in writing to pay
such fees and expenses; (ii) the 4846-9840-0972\6 14



--------------------------------------------------------------------------------



 
[registrationrightsagreem015.jpg]
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Investor Party or
Company Party (as the case may be) in any such Claim; or (iii) the named parties
to any such Claim (including, without limitation, any impleaded parties) include
both such Investor Party or Company Party (as the case may be) and the
indemnifying party, and such Investor Party or such Company Party (as the case
may be) shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Investor Party or such
Company Party and the indemnifying party (in which case, if such Investor Party
or such Company Party (as the case may be) notifies the indemnifying party in
writing that it elects to employ separate counsel at the expense of the
indemnifying party, then the indemnifying party shall not have the right to
assume the defense thereof on behalf of the indemnified party and such counsel
shall be at the expense of the indemnifying party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
all Investor Parties or Company Parties (as the case may be). The Company Party
or Investor Party (as the case may be) shall reasonably cooperate with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Company Party or Investor
Party (as the case may be) which relates to such action or Claim. The
indemnifying party shall keep the Company Party or Investor Party (as the case
may be) reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Company Party or Investor Party
(as the case may be), consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Company Party or
Investor Party (as the case may be) of a release from all liability in respect
to such Claim or litigation, and such settlement shall not include any admission
as to fault on the part of the Company Party. For the avoidance of doubt, the
immediately preceding sentence shall apply to Sections 6(a) and 6(b) hereof.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Company Party or Investor Party (as the
case may be) with respect to all third parties, firms or corporations relating
to the matter for which indemnification has been made. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Investor Party or Company Party (as the case may be) under this
Section 6, except to the extent that the indemnifying party is materially and
adversely prejudiced in its ability to defend such action. (d) No Person
involved in the sale of Registrable Securities who is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such sale shall be entitled to indemnification from any Person
involved in such sale of Registrable Securities who is not guilty of fraudulent
misrepresentation. (e) The indemnification required by this Section 6 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified Damages
are incurred; provided that any Person receiving any payment pursuant to this
Section 6 shall promptly reimburse the Person making such payment for the
4846-9840-0972\6 15



--------------------------------------------------------------------------------



 
[registrationrightsagreem016.jpg]
amount of such payment to the extent a court of competent jurisdiction
determines that such Person receiving such payment was not entitled to such
payment. (f) The indemnity and contribution agreements contained herein shall be
in addition to (i) any cause of action or similar right of the Company Party or
Investor Party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law. 7.
Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however: (i)
no contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (iii)
contribution by any seller of Registrable Securities shall be limited in amount
to the amount of net proceeds received by such seller from the applicable sale
of such Registrable Securities pursuant to such Registration Statement.
Notwithstanding the provisions of this Section 7, the Investor shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by the Investor from the applicable
sale of the Registrable Securities subject to the Claim exceeds the amount of
any damages that the Investor has otherwise been required to pay, or would
otherwise be required to pay under Section 6(b), by reason of such untrue or
alleged untrue statement or omission or alleged omission. 8. Reports Under the
Exchange Act. With a view to making available to the Investor the benefits of
Rule 144, the Company agrees to: (a) use its reasonable best efforts to make and
keep public information available, as those terms are understood and defined in
Rule 144; (b) use its reasonable best efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act so long as the Company remains subject to
such requirements (it being understood that nothing herein shall limit any of
the Company’s obligations under the Purchase Agreement) and the filing of such
reports and other documents is required for the applicable provisions of Rule
144; (c) furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the Exchange Act, (ii) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the Commission if such reports are not publicly
available via 4846-9840-0972\6 16



--------------------------------------------------------------------------------



 
[registrationrightsagreem017.jpg]
EDGAR, and (iii) such other information as may be reasonably requested to permit
the Investor to sell such securities pursuant to Rule 144 without registration;
and (d) take such additional action as is reasonably requested by the Investor
to enable the Investor to sell the Registrable Securities pursuant to Rule 144,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Company’s Transfer Agent as
may be reasonably requested from time to time by the Investor and otherwise
fully cooperate with Investor and Investor’s broker to effect such sale of
securities pursuant to Rule 144. 9. Assignment of Registration Rights. Neither
the Company nor the Investor shall assign this Agreement or any of their
respective rights or obligations hereunder. 10. Amendment or Waiver. No
provision of this Agreement may be amended or waived by the parties from and
after the date that is one (1) Trading Day immediately preceding the filing of
the Initial Registration Statement with the Commission. Subject to the
immediately preceding sentence, no provision of this Agreement may be (i)
amended other than by a written instrument signed by both parties hereto or (ii)
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. Failure of any party to exercise any right
or remedy under this Agreement or otherwise, or delay by a party in exercising
such right or remedy, shall not operate as a waiver thereof. 11. Miscellaneous.
(a) Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities. (b) Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement shall be given in
accordance with Section 10.4 of the Purchase Agreement. (c) Failure of any party
to exercise any right or remedy under this Agreement or otherwise, or delay by a
party in exercising such right or remedy, shall not operate as a waiver thereof.
The Company and the Investor acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity. 4846-9840-0972\6 17



--------------------------------------------------------------------------------



 
[registrationrightsagreem018.jpg]
(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. (e) The Transaction Documents set forth the
entire agreement and understanding of the parties solely with respect to the
subject matter thereof and supersedes all prior and contemporaneous agreements,
negotiations and understandings between the parties, both oral and written,
solely with respect to such matters. There are no promises, undertakings,
representations or warranties by either party relative to subject matter hereof
not expressly set forth in the Transaction Documents. Notwithstanding anything
in this Agreement to the contrary and without implication that the contrary
would otherwise be true, nothing contained in this Agreement shall limit, modify
or affect in any manner whatsoever (i) the conditions precedent to a Fixed
Purchase and a VWAP Purchase contained in Article VII of the Purchase Agreement
or (ii) any of the Company’s obligations under the Purchase Agreement. (f) This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors. This Agreement is not for the benefit of, nor
may any provision hereof be enforced by, any Person, other than the parties
hereto, their respective successors and the Persons referred to in Sections 6
and 7 hereof. (g) The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Unless the context clearly indicates otherwise, each pronoun herein shall be
deemed to include the masculine, feminine, neuter, singular and plural forms
thereof. The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without limitation.” The
terms “herein,” “hereunder,” “hereof” and words of like import refer to this
entire Agreement instead of just the provision in which they are found.
4846-9840-0972\6 18



--------------------------------------------------------------------------------



 
[registrationrightsagreem019.jpg]
(h) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature or signature delivered by e-mail in a
“.pdf” format data file, including any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com, www.echosign.adobe.com,
etc., shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature. (i) Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. (j) The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party. [Signature Pages Follow]
4846-9840-0972\6 19



--------------------------------------------------------------------------------



 
[registrationrightsagreem020.jpg]




--------------------------------------------------------------------------------



 
[registrationrightsagreem021.jpg]
IN WITNESS WHEREOF, Investor and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above. INVESTOR: TUMIM STONE CAPITAL LLC By: Name: Maier
J Tarlow Title: Managing Partner 21 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem022.jpg]
EXHIBIT A FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT American
Stock Transfer & Trust Company, LLC 6201 15th Avenue Brooklyn, NY 11219 Re:
Independence Contract Drilling, Inc. Ladies and Gentlemen: We are special
counsel to Independence Contract Drilling, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Common Stock Purchase Agreement, dated November 11, 2020 (the “Purchase
Agreement”), entered into by and among the Company and the Investor named
therein (the “Holder”) pursuant to which the Company will issue to the Holder
from time to time shares of the Company’s common stock, par value $0.01 per
share (the ”Common Stock”). Pursuant to the Purchase Agreement, the Company also
has entered into a Registration Rights Agreement, dated November 11, 2020, with
the Holder (the “Registration Rights Agreement”), pursuant to which the Company
agreed, among other things, to register the offer and sale by the Holder of the
Registrable Securities (as defined in the Registration Rights Agreement) under
the Securities Act of 1933, as amended (the “Securities Act”). In connection
with the Company’s obligations under the Registration Rights Agreement, on
November [●], 2020, the Company filed a Registration Statement on Form S-1 (File
No. 333-[●]) (the “Registration Statement”) with the Securities and Exchange
Commission (the “Commission”) relating to the Registrable Securities which names
the Holder as an underwriter and a selling stockholder thereunder. In connection
with the foregoing, based solely on our review of the Commission’s EDGAR
website, we advise you that the Registration Statement became effective under
the Securities Act on [____, 20__]. In addition, based solely on our review of
the information made available by the Commission at
http://www.sec.gov/litigation/stoporders.shtml, we confirm that the Commission
has not issued any stop order suspending the effectiveness of the Registration
Statement. To our knowledge, based solely on our participation in the
conferences mentioned above regarding the Registration Statement and our review
of the information made available by the Commission at
http://www.sec.gov/litigation/stoporders.shtml, no proceedings for that purpose
are pending or have been instituted or threatened by the Commission. [This
letter shall serve as our standing [opinion] to you that the shares of Common
Stock are freely transferable by the Holder pursuant to the Registration
Statement, provided the Registration Statement remains effective.] This
[opinion] letter is limited to the federal securities laws of the United States
of America. We express no opinion as to matters relating to state securities
laws or Blue Sky laws. 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem023.jpg]
We assume no obligation to update or supplement this [opinion] letter to reflect
any facts or circumstances which may hereafter come to our attention with
respect to the [opinion and] statements expressed above, including any changes
in applicable law that may hereafter occur. This [opinion] letter is being
delivered solely for the benefit of the person to whom it is addressed;
accordingly, it may not be quoted, filed with any governmental authority or
other regulatory agency or otherwise circulated or utilized for any purposes
without our prior written consent. Very truly yours, [ISSUER’S COUNSEL]
By:_____________________ cc: Tumim Stone Capital LLC 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem024.jpg]
EXHIBIT B SELLING STOCKHOLDER This prospectus relates to the possible resale
from time to time by Tumim Stone Capital of any or all of the shares of common
stock that may be issued by us to Tumim Stone Capital under the Purchase
Agreement. For additional information regarding the issuance of common stock
covered by this prospectus, see the section titled “Tumim Stone Capital
Committed Equity Financing” above. We are registering the shares of common stock
pursuant to the provisions of the Registration Rights Agreement we entered into
with Tumim Stone Capital on November 11, 2020 in order to permit the selling
stockholder to offer the shares for resale from time to time. Except for the
transactions contemplated by the Purchase Agreement and the Registration Rights
Agreement, Tumim Stone Capital has not had any material relationship with us
within the past three years. As used in this prospectus, the term “selling
stockholder” means Tumim Stone Capital, LLC. The table below presents
information regarding the selling stockholder and the shares of common stock
that it may offer from time to time under this prospectus. This table is
prepared based on information supplied to us by the selling stockholder, and
reflects holdings as of [●], 2020. The number of shares in the column “Maximum
Number of Shares of Common Stock to be Offered Pursuant to this Prospectus”
represents all of the shares of common stock that the selling stockholder may
offer under this prospectus. The selling stockholder may sell some, all or none
of its shares in this offering. We do not know how long the selling stockholder
will hold the shares before selling them, and we currently have no agreements,
arrangements or understandings with the selling stockholder regarding the sale
of any of the shares. Beneficial ownership is determined in accordance with Rule
13d-3(d) promulgated by the SEC under the Exchange Act, and includes shares of
common stock with respect to which the selling stockholder has voting and
investment power. The percentage of shares of common stock beneficially owned by
the selling stockholder prior to the offering shown in the table below is based
on an aggregate of [●] shares of our common stock outstanding on [●], 2020.
Because the purchase price of the shares of common stock issuable under the
Purchase Agreement is determined on each Fixed Purchase Date, with respect to a
Fixed Purchase, and on each VWAP Purchase Date, with respect to a VWAP Purchase,
the number of shares that may actually be sold by the Company under the Purchase
Agreement may be fewer than the number of shares being offered by this
prospectus. The fourth column assumes the sale of all of the shares offered by
the selling stockholder pursuant to this prospectus. 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem025.jpg]
Number of Shares of Maximum Number of Number of Shares of Common Stock Owned
Shares of Common Stock Common Stock Owned Name of Selling Stockholder Prior to
Offering to be Offered Pursuant to After Offering this Prospectus Number(1)
Percent(2) Number(3) Percent(2) Tumim Stone Capital LLC(4) 0 -- [●] 0 -- (1) In
accordance with Rule 13d-3(d) under the Exchange Act, we have excluded from the
number of shares beneficially owned prior to the offering all of the shares that
Tumim Stone Capital may be required to purchase under the Purchase Agreement,
because the issuance of such shares is solely at our discretion and is subject
to conditions contained in the Purchase Agreement, the satisfaction of which are
entirely outside of Tumim Stone Capital’s control, including the registration
statement that includes this prospectus becoming and remaining effective.
Furthermore, the Fixed Purchases and VWAP Purchases of common stock are subject
to certain agreed upon maximum amount limitations set forth in the Purchase
Agreement. Also, the Purchase Agreement prohibits us from issuing and selling
any shares of our common stock to Tumim Stone Capital to the extent such shares,
when aggregated with all other shares of our common stock then beneficially
owned by Tumim Stone Capital, would cause Tumim Stone Capital’s beneficial
ownership of our common stock to exceed the 4.99% Beneficial Ownership Cap. The
Purchase Agreement also prohibits us from issuing or selling shares of our
common stock under the Purchase Agreement in excess of the 19.99% Exchange Cap,
unless we obtain stockholder approval to do so, or unless sales of common stock
are made at a price equal to or greater than $[●] per share, such that the
Exchange Cap limitation would not apply under applicable NYSE rules. Neither the
Beneficial Ownership Limitation nor the Exchange Cap (to the extent applicable
under NYSE rules) may be amended or waived under the Purchase Agreement. We have
reserved only an aggregate of 1,500,000 shares of common stock for issuance
under the Purchase Agreement and will not issue more than an aggregate of
1,500,000 shares of our common stock unless otherwise approved by our board of
directors. (2) Applicable percentage ownership is based on [●] shares of our
common stock outstanding as of [●], 20[●]. (3) Assumes the sale of all shares
being offered pursuant to this prospectus. (4) The business address of Tumim
Stone Capital LLC is 140 Broadway, 38th Floor, New York, NY 10005. Tumim Stone
Capital LLC’s principal business is that of a private investor. Maier Joshua
Tarlow is the manager of 3i Management, LLC, the general partner of 3i, LP,
which is the sole member of Tumim Stone Capital, LLC, and has sole voting
control and investment discretion over securities beneficially owned directly by
Tumim Stone Capital LLC and indirectly by 3i Management, LLC and 3i, LP. 3i
Management, LLC is also the manager of Tumim Stone Capital LLC. We have been
advised that none of Mr. Tarlow, 3i Management, LLC, 3i, LP or Tumim Stone
Capital LLC is a member of the Financial Industry Regulatory Authority, or
FINRA, or an independent broker-dealer, or an affiliate or associated person of
a FINRA member or independent broker-dealer. The foregoing should not be
construed in and of itself as an admission by Mr. Tarlow as to beneficial
ownership of the securities beneficially owned directly by Tumim Stone Capital
LLC and indirectly by 3i Management, LLC and 3i, LP. 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem026.jpg]
PLAN OF DISTRIBUTION The shares of common stock offered by this prospectus are
being offered by the selling stockholder, Tumim Stone Capital. The shares may be
sold or distributed from time to time by the selling stockholder directly to one
or more purchasers or through brokers, dealers, or underwriters who may act
solely as agents at market prices prevailing at the time of sale, at prices
related to the prevailing market prices, at negotiated prices, or at fixed
prices, which may be changed. The sale of the common stock offered by this
prospectus could be effected in one or more of the following methods:  ordinary
brokers’ transactions;  transactions involving cross or block trades;  through
brokers, dealers, or underwriters who may act solely as agents;  “at the
market” into an existing market for the common stock;  in other ways not
involving market makers or established business markets, including direct sales
to purchasers or sales effected through agents;  in privately negotiated
transactions; or  any combination of the foregoing. In order to comply with the
securities laws of certain states, if applicable, the shares may be sold only
through registered or licensed brokers or dealers. In addition, in certain
states, the shares may not be sold unless they have been registered or qualified
for sale in the state or an exemption from the state’s registration or
qualification requirement is available and complied with. Tumim Stone Capital is
an “underwriter” within the meaning of Section 2(a)(11) of the Securities Act.
Tumim Stone Capital has informed us that it intends to use one or more
registered broker- dealers to effectuate all sales, if any, of our common stock
that it has acquired and may in the future acquire from us pursuant to the
Purchase Agreement. Such sales will be made at prices and at terms then
prevailing or at prices related to the then current market price. Each such
registered broker-dealer will be an underwriter within the meaning of Section
2(a)(11) of the Securities Act. Tumim Stone Capital has informed us that each
such broker-dealer will receive commissions from Tumim Stone Capital that will
not exceed customary brokerage commissions. Brokers, dealers, underwriters or
agents participating in the distribution of the shares of our common stock
offered by this prospectus may receive compensation in the form of commissions,
discounts, or concessions from the purchasers, for whom the broker-dealers may
act as agent, of the shares sold by the selling stockholder through this
prospectus. The compensation paid to any such particular broker-dealer by any
such purchasers of shares of our common stock sold by the selling stockholder
may be less than or in excess of customary commissions. Neither 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem027.jpg]
we nor the selling stockholder can presently estimate the amount of compensation
that any agent will receive from any purchasers of shares of our common stock
sold by the selling stockholder. We know of no existing arrangements between the
selling stockholder or any other stockholder, broker, dealer, underwriter or
agent relating to the sale or distribution of the shares of our common stock
offered by this prospectus. We may from time to time file with the SEC one or
more supplements to this prospectus or amendments to the registration statement
of which this prospectus forms a part to amend, supplement or update information
contained in this prospectus, including, if and when required under the
Securities Act, to disclose certain information relating to a particular sale of
shares offered by this prospectus by the selling stockholder, including the
names of any brokers, dealers, underwriters or agents participating in the
distribution of such shares by the selling stockholder, any compensation paid by
the selling stockholder to any such brokers, dealers, underwriters or agents,
and any other required information. We will pay the expenses incident to the
registration under the Securities Act of the offer and sale of the shares of our
common stock covered by this prospectus by the selling stockholder. As
consideration for its irrevocable commitment to purchase our common stock under
the Purchase Agreement, we have agreed to pay Tumim Stone Capital a commitment
fee of $100,000, representing 2.0% of Tumim Stone Capital’s $5,000,000 total
commitment under the Purchase Agreement. We also have agreed to reimburse Tumim
Stone Capital for the fees and disbursements of its counsel, payable upon
execution of the Purchase Agreement, in an amount not to exceed $50,000, and to
reimburse Tumim Stone Capital for its reasonable, documented out-of-pocket
expenses (other than legal fees and disbursements of its counsel) incurred in
connection with the transactions contemplated by the Purchase Agreement, in an
amount not to exceed $7,500. We also have agreed to indemnify Tumim Stone
Capital and certain other persons against certain liabilities in connection with
the offering of shares of our common stock offered hereby, including liabilities
arising under the Securities Act or, if such indemnity is unavailable, to
contribute amounts required to be paid in respect of such liabilities. Tumim
Stone Capital has agreed to indemnify us against liabilities under the
Securities Act that may arise from certain written information furnished to us
by Tumim Stone Capital specifically for use in this prospectus or, if such
indemnity is unavailable, to contribute amounts required to be paid in respect
of such liabilities. Insofar as indemnification for liabilities arising under
the Securities Act may be permitted to our directors, officers, and controlling
persons, we have been advised that in the opinion of the SEC this
indemnification is against public policy as expressed in the Securities Act and
is therefore, unenforceable. We have entered into an agreement with B. Riley
Securities, Inc., or B. Riley, a registered broker-dealer and member of the
Financial Industry Regulatory Authority, Inc., or FINRA, pursuant to which B.
Riley agreed to act as the placement agent in connection with the transactions
contemplated by the Purchase Agreement with the Investor, or the Placement Agent
Agreement. Pursuant to the Placement Agent Agreement, we have agreed to pay B.
Riley a cash placement fee of $180,000, representing 3.6% of Tumim Stone
Capital’s $5,000,000 total commitment under the Purchase Agreement. B. Riley
shall not be entitled to any other compensation upon the closing of any
subsequent stock sales effected pursuant to the Purchase Agreement and,
accordingly, B. Riley 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem028.jpg]
shall not be deemed a “participating member” (as such term is defined in FINRA
Rule 5110(j)(15)) in connection with any subsequent sales of stock pursuant to
this prospectus. We have also agreed to provide indemnification and contribution
to B. Riley with respect to certain civil liabilities, including liabilities
under the Securities Act. We estimate that the total expenses for the offering,
including compensation payable to B. Riley under the terms of the Placement
Agency Agreement, will be approximately $[●]. Tumim Stone Capital has
represented to us that at no time prior to the date of the Purchase Agreement
has Tumim Stone Capital or its agents, representatives or affiliates engaged in
or effected, in any manner whatsoever, directly or indirectly, any short sale
(as such term is defined in Rule 200 of Regulation SHO of the Exchange Act) of
our common stock or any hedging transaction, which establishes a net short
position with respect to our common stock. Tumim Stone Capital has agreed that
during the term of the Purchase Agreement, neither Tumim Stone Capital, nor any
of its agents, representatives or affiliates will enter into or effect, directly
or indirectly, any of the foregoing transactions. We have advised the selling
stockholder that it is required to comply with Regulation M promulgated under
the Exchange Act. With certain exceptions, Regulation M precludes the selling
stockholder, any affiliated purchasers, and any broker-dealer or other person
who participates in the distribution from bidding for or purchasing, or
attempting to induce any person to bid for or purchase any security which is the
subject of the distribution until the entire distribution is complete.
Regulation M also prohibits any bids or purchases made in order to stabilize the
price of a security in connection with the distribution of that security. All of
the foregoing may affect the marketability of the securities offered by this
prospectus. This offering will terminate on the date that all shares of our
common stock offered by this prospectus have been sold by the selling
stockholder. Our common stock is currently listed on the New York Stock Exchange
under the symbol “ICD”. 4846-9840-0972\6



--------------------------------------------------------------------------------



 
[registrationrightsagreem029.jpg]
EXHIBIT C The business address of Tumim Stone Capital LLC is 140 Broadway, 38th
Floor, New York, NY 10005. Tumim Stone Capital LLC’s principal business is that
of a private investor. Maier Joshua Tarlow is the manager of 3i Management, LLC,
the general partner of 3i, LP, which is the sole member of Tumim Stone Capital,
LLC, and has sole voting control and investment discretion over securities
beneficially owned directly by Tumim Stone Capital LLC and indirectly by 3i
Management, LLC and 3i, LP. 3i Management, LLC is also the manager of Tumim
Stone Capital LLC. None of Mr. Tarlow, 3i Management, LLC, 3i, LP or Tumim Stone
Capital LLC is a member of the Financial Industry Regulatory Authority, or
FINRA, or an independent broker-dealer, or an affiliate or associated person of
a FINRA member or independent broker-dealer. The foregoing should not be
construed in and of itself as an admission by Mr. Tarlow as to beneficial
ownership of the securities beneficially owned directly by Tumim Stone Capital
LLC and indirectly by 3i Management, LLC and 3i, LP. 4846-9840-0972\6



--------------------------------------------------------------------------------



 